TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00101-CV


Vivian Goodman, Appellant

v.

W. N. Hardy and Jo Anne Hardy, Appellees




FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 8495, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		By notice dated July 31, 2007, this Court notified Vivian Goodman that her brief was
overdue.  The notice informed Goodman that her appeal could be dismissed if, by August 10, 2007, 
she failed to file a brief or reasonably explain the failure to meet the July 2, 2007 deadline for filing
her brief.  Goodman has not responded.  We dismiss this appeal for want of prosecution.

  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   August 31, 2007